Citation Nr: 1105195	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to September 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2009 rating decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, for the Winston-Salem, North Carolina, RO.  That RO has 
jurisdiction of the claims folder.

A Travel Board hearing was held in November 2010 before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  

In the January 2009 rating decision from which this appeal 
ensued, the RO denied numerous other claims for service 
connection.  In the Veteran's October 2009 substantive appeal, he 
only addressed the issues of entitlement to service connection 
for low back and knee disabilities.  It is clear that he did not 
wish to appeal any other claims for service connection, and the 
other matters for which service connection was denied in the 
January 2009 rating decision are not in appellate status.  38 
C.F.R. § 20.202 (2010).


FINDINGS OF FACT

1.  Service treatment records (STRs) are negative for complaints 
of, treatment for, or diagnosis of, a low back disorder.  

2.  Post service private records reflect back complaints 
beginning in 2000 with continued treatment demonstrated from that 
date with ultimate diagnosis of a herniated nucleus pulposus at 
L5-S1 and disc bulge at L3-4; the Veteran's medical history 
includes multiple back surgeries (in 2007 and 2008).  A VA record 
from May 2008 demonstrates a current diagnosis of failed back 
syndrome, status post laminectomy, and then hardware fusion.  

3.  A low back disorder, failed back syndrome, status post 
laminectomy, then hardware fusion, was first diagnosed many years 
after service, and there is no competent, probative medical 
opinion of record that suggests that there exists a medical 
relationship between the Veteran's current low back disorder and 
service.  Thus, the evidence weighs against the claim for service 
connection.

4.  The Veteran was treated during service on numerous occasions 
for bilateral knee complaints.  A diagnosis of mild 
chondromalacia, bilaterally, was provided.  No chronic knee 
disorder was noted upon separation examination in August 1973.  

5.  Post service private treatment records reflect knee 
complaints beginning in 1994 with continued treatment 
demonstrated from that date.  When examined by VA in October 
2008, the diagnosis was bilateral chondromalacia with 
degenerative joint disease (DJD).  

6.  A bilateral knee disorder, chondromalacia with DJD, was first 
diagnosed many years after service, and the only competent, 
probative opinion on the question of whether there exists a 
medical relationship between the Veteran's current bilateral knee 
disorder and service weighs against the claim for service 
connection.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated 
by service, and DJD of the knees may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).  

2.  A low back disorder was not incurred in or aggravated by 
service, and DJD of the lumbar spine may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, a June 2008 letter to 
the Veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements and testimony from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or the 
Veteran.



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as DJD to a degree of 
10 percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

The Low Back

It is the Veteran's contention that service connection is 
warranted for a low back disorder.  At the recent hearing, he 
testified that he had back problems during service but he did not 
seek treatment at that time.  He was, however, seen for his 
complaints shortly after separation.  Unfortunately, those 
records were destroyed by the private physician that treated him 
and are unavailable.  He contends that his current low back 
condition is of service onset.  

Review of the STRs is negative for complaints, treatment, or 
diagnosis of a back condition.  This includes upon separation 
examination report in August 1973.  

Post service private records reflect complaints of hip and knee 
pain as early as 1999.  His multiple joint pains were noted to 
include the back in 2000.  X-rays taken of the hips and spine in 
November 2000 were negative.  In October 2002, a private 
physician reported that the Veteran's trochanteric pain might be 
referred from his back or might be inherent in the bursa about 
the hips.  Subsequently dated records show that he continued to 
be seen for multiple joint complaints, to include the back.  

Private records from 2007 show that the Veteran was given an 
assessment of herniated nucleus pulposus at L5-S1.  He underwent 
a microdiskectomies at L5-S1 in May 2007.  However, post surgery, 
his complaints continued.  Magnetic resonance imaging (MRI) 
showed a disc bulge at L3-4 to the left.  He underwent left L3, 
L5, selective nerve root block in September 2007, but no relief 
resulted.  

Private records dated in January 2008 show that he underwent 
additional lumbar surgery, reexploration with repeat 
decompression involving a complete laminectomy, hemifacetectomy, 
and foraminotomies, L5-S1, bilaterally, with redo disckectomy at 
L5-S1 on the left, requiring more work than usual.  Also 
performed were a posterior lumbar interbody fusion at L5-S1, 
intertransverse arthrodesis at L5-S1, and nonsegmental fixation 
of L5-S1.  Subsequently, however, he continued to complain of 
pain down the legs, particularly on the left.  

VA records in 2008 show that he complained of chronic low back 
pain.  When examined in May, he had tenderness in the left lower 
lumbar paraspinal area.  There was decreased sensation in the 
lower extremities to light touch to the lateral leg and foot.  
The assessment was failed back syndrome status post laminectomy, 
then hardware fusion.  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection is not warranted for a lumbar spine disorder.  

While the foregoing medical evidence establishes that the Veteran 
does have a low back disorder, first demonstrated many, many 
years after service, there is simply no competent, probative, 
medical evidence or opinion even suggesting a relationship 
between the condition and service and the Veteran has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.

In short, there is no competent medical evidence to support the 
claim for service connection for a low back disorder on a direct 
basis, and the claim is denied.

A Bilateral Knee Disorder

It is the Veteran's contention that he has a bilateral knee 
disorder as a result of military service, to include multiple 
parachute jumps which resulted in knee pain.  He points to the 
number of times that he was treated during service for knee 
complaints.  

Review of the STRs reflects that the Veteran was seen for knee 
pain on numerous occasions during service.  Specifically, he was 
seen in December 1972, January 1973, April 1973, May 1973, and 
August 1973.  Physical exam (in August 1973) showed slight 
patellar tenderness with full range of motion.  The diagnosis 
given was mild chondromalacia of both knees.  No further mention 
of a chronic knee disorder was made, to include at the time of 
separation examination later that month.  

Post service private records show treatment for left knee 
complaints in 1994.  The assessment was of possible element of 
chondromalacia.  Subsequently dated treatment records show 
complaints of bilateral knee pain in 1999 and thereafter.  VA 
records dated in 2008 show tenderness beneath the patella, 
bilaterally.  When examined by VA in October 2008, the examiner 
reviewed the claims file and performed a physical examination.  
The Veteran complained of having increased aching and soreness in 
both knees with prolonged walking or other physical activity.  He 
also reported having giving way, instability, stiffness, 
swelling, and tenderness.  He said that he had moderate flare-ups 
every 2 to 3 weeks.  He was being treated with numerous 
medications and wore braces.  

Upon physical exam, the Veteran's range of motion was 0 to 120 
degrees with pain.  There was no additional loss of motion on 
repetitive use of the joint.  He had evidence of crepitus, edema, 
and subpatellar tenderness. There was no instability.  X-rays 
showed mild bilateral medical compartment joint space narrowing.  
There was minimal irregularity of the left medical condyle, 
possible from osteochondral defect.  The diagnosis given was 
bilateral DJD.  The examiner stated that it was less likely than 
not that the Veteran's current bilateral knee chondromalacia with 
DJD was the result of or caused by military service.  Her 
rationale was that there was no continuity of care for 20 years.  
She further pointed out that was able to perform demanding 
physical work for 35 years after service.  (The Board notes that 
the Veteran has indicated that he worked as an electrician for 35 
years after service).  

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection is not warranted for a bilateral knee disorder.  

While the foregoing medical evidence establishes that the Veteran 
does have a bilateral knee disorder, first demonstrated many, 
many years after service, there is simply no competent, 
probative, medical evidence or opinion even suggesting a 
relationship between the condition and service, and the Veteran 
has not identified, presented, or alluded to the existence of any 
such medical evidence or opinion.  In fact, the only competent, 
probative opinion on the question of whether there exists a 
medical relationship between the Veteran's current bilateral knee 
disorder and service weighs against the claim for service 
connection.  It was a VA examiner's 2008 opinion that current 
knee problems are not related to service.  For rationale, she 
pointed to the fact that the Veteran was not medically shown to 
have continuing knee problems after service for a very long 
period of time.  

In short, there is no competent medical evidence to support the 
claim for service connection for a bilateral knee disorder on a 
direct basis, and the claim is denied.

Additional Considerations as to Both Claims

The Board acknowledges that the Veteran's account of his 
treatment for back and knee complaints in the years after his 
separation from service.  As noted above, however, there simply 
is no medical evidence of additional back or knee problems until 
many years had passed.  Moreover, the record reflects that the 
Veteran worked in a physically demanding job as an electrician 
for 35 years after service.  The Court has indicated that the 
normal medical findings at the time of separation from service, 
as well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record to 
exist years after service, or a finding that one disorder is 
related to another disorder, is not a condition capable of lay 
diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay 
statements are outweighed by the negative STRs and post-service 
treatment records (indicating disorders that began years after 
service).  The Board cannot ignore the significance of the fact 
that the Veteran first filed his claims for service connection in 
2008, over 35 years after leaving service.  Shaw v. Principi, 3 
Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Indeed, to the extent that he contends that these conditions have 
existed since service, the Board simply does not find the Veteran 
to be credible.  Had the pathology existed for that lengthy a 
period, it is reasonable to assume that he would have sought 
treatment, which has not been shown.

As noted above, when there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should be 
resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no 
evidence that the Veteran's back or knee disorders were incurred 
or aggravated during active service or that they are related to 
service.  When the evidence against the claims is much greater 
than that in favor, the benefit-of-the-doubt doctrine is not 
applicable.  Gilbert v. Derwinski, supra.

In summary, for the reasons and bases expressed above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for low 
back and bilateral knee disorders.  The benefits sought on appeal 
are therefore denied.




ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a bilateral knee disorder 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


